Exhibit 10.10

AMENDED AND RESTATED COLLATERAL LOAN AGREEMENT

THIS AMENDED AND RESTATED COLLATERAL LOAN AGREEMENT (the “Agreement”), dated as
of August 17, 2010, is made and entered into by and among CNL INCOME EAGL
SOUTHWEST GOLF, LLC, a Delaware limited liability company (“CNL Southwest”), CNL
INCOME EAGL WEST GOLF, LLC, a Delaware limited liability company (“CNL West”),
CNL INCOME EAGL NORTH GOLF, LLC, a Delaware limited liability company (“CNL
North”), CNL INCOME EAGL MIDWEST GOLF, LLC, a Delaware limited liability company
(“CNL Midwest”) CNL INCOME EAGL MIDEAST GOLF, LLC, a Delaware limited liability
company (“CNL Mideast”), and CNL GATLINBURG PARTNERSHIP, LP, a Delaware limited
partnership (“Gatlinburg Obligor”) and THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA, a New Jersey corporation (“Lender”).

RECITALS:

This Agreement is entered into on the basis of the following facts,
understandings and intentions of the parties:

A. These Recitals refer to and utilize certain terms defined in this Agreement,
which defined terms are incorporated into these Recitals by reference when used
herein.

B. Lender has made certain loans (collectively, the “Loans”) to each of CNL
Southwest, CNL West, CNL North, CNL Midwest and CNL Mideast (collectively, the
“Borrowers”) in the aggregate original principal sum of ONE HUNDRED FORTY
MILLION AND NO/100 DOLLARS ($140,000,000.00).

C. Lender and Borrowers are the current parties to that certain Collateral Loan
Agreement dated as of January 25, 2008 (the “Original Loan Agreement”).

D. Borrowers have requested that Lender modify the terms of the Loans in certain
respects, including the extension of the maturity date of the Loans to
February 5, 2016 and the release by Lender of a certain letter of credit held by
Lender as additional security for the Loans (such transaction, the “Loan
Modification Transaction”), and, in exchange for a partial paydown of the
outstanding principal balance of the Loans made by Borrowers as of the date
hereof in the aggregate sum of Nine Million and No/100 Dollars ($9,000,000.00),
and other good and valuable consideration, Lender is willing to enter into the
Loan Modification Transaction in accordance with the terms of (i) this
Agreement, (ii) those certain First Amendments to Promissory Notes dated as of
the date hereof (collectively, the “Note Amendments”), and (iii) all other
documents, instruments and agreements required by Lender to be executed and/or
and delivered in connection with the Loan Modification Transaction (such
documents, instruments and agreements, collectively, the “Loan Modification
Documents”).

E. As a condition to consenting to the Loan Modification Transaction and
entering into the Loan Modification Documents, Lender has required, among other
requirements, (i) that Gatlinburg Obligor unconditionally guarantee the punctual
payment and performance of the Pool Obligations (as defined herein) as provided
in the Secured Guaranty (as defined herein), (ii) the inclusion of Gatlinburg
Obligor as a party to this Agreement, and (iii) the inclusion of the Gatlinburg
Individual Property (as defined herein) in the Security Pool (as defined
herein).

F. Lender, Borrowers and Gatlinburg Obligor now desire to amend and restate the
Original Loan Agreement in its entirety, as more particularly set forth herein.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION of the foregoing recitals, and the mutual
covenants and promises of the parties contained in this Agreement, the parties
agree as follows:

 

1. GENERAL DEFINITIONS

1.1 Loan Documents; Defined Terms. Capitalized terms which are not otherwise
defined in this Agreement shall have the same meaning given to such terms in the
Mortgages (defined below) or other Loan Documents in which such terms are
expressly defined.

1.2 General Terms. In addition to other capitalized terms defined herein, when
used herein the following terms shall have the following meanings:

“Agreement” means that certain Collateral Loan Agreement dated as of January 25,
2008 by and among Borrowers and Lender, as the same has been amended and
restated in its entirety by this Amended and Restated Collateral Loan Agreement
by and among Borrowers, Gatlinburg Obligor and Lender, and as it may be further
amended, restated, supplemented, replaced or otherwise modified from time to
time.

“Allocated Loan Amount” means the pro rata allocation of the Loans to each
Individual Property, as mutually agreed between Lender, Borrowers and Gatlinburg
Obligor, and as currently set forth on Exhibit A attached to this Agreement, as
such allocation may be revised or otherwise modified from time to time in
accordance with the provisions of Sections 3.1 or 4.1 of this Agreement.

“Assignments of Leases” means, collectively, each assignment of the lessor’s
interest in leases and rents (which may be incorporated in the Mortgage)
executed and delivered by a Borrower or Gatlinburg Obligor in connection with an
Individual Property for the benefit of Lender, modified to reflect the laws of
the state where the Individual Property is located and otherwise as Lender deems
necessary or appropriate in its sole discretion, as amended, supplemented,
restated, or otherwise modified from time to time in accordance with the
provisions hereof or thereof.

“Bank Monitor Rate” shall mean the average interest rate of money market
accounts offered by banks located in twenty-five (25) cities and/or metropolitan
areas as published in the Bank Rate Monitor (referred to there in as the “Bank
25 Average”), as determined and reset by Lender on a monthly basis.

“Borrower” or “Individual Borrower” means, individually, each of CNL Southwest,
CNL West, CNL North, CNL Midwest and CNL Mideast.

“Borrowers” means, collectively, CNL Southwest, CNL West, CNL North, CNL Midwest
and CNL Mideast.

“Closing” or “Closing Date” means January 25, 2008, which date is the date of
the original closing and funding of the Loans.

“Closing Certification” means, collectively, (i) the Closing Certifications
executed and delivered by Borrowers to Lender, dated as of January 25, 2008, and
(ii) the Closing Certification executed and delivered by Gatlinburg Obligor to
Lender, dated as of the date hereof.

“Collateral Documents” means, collectively, the Mortgages, the Assignments of
Leases, the Financing Statements, the Cross Collateral Mortgages, the Cross
Collateral Assignments of Leases, the Environmental Indemnities, the ERISA
Indemnities, the Fraudulent Conveyance Indemnity, and all other instruments or
documents now or hereafter granting Liens on property of Borrowers, Gatlinburg
Obligor or any related entity for the benefit of Lender in connection with the
Loans.

 

2



--------------------------------------------------------------------------------

“CNL Partners” means CNL Income Partners, LP, a Delaware limited liability
company.

“Cross Collateral Assignments of Leases” means a second-priority assignment of
the lessor’s interest in leases (which may be incorporated in each Cross
Collateral Mortgage) executed and delivered by a Borrower in connection with an
Individual Property for the benefit of Lender, to secure the obligations of
Borrowers as described in the Cross Collateral Mortgage recorded with respect to
the same Individual Property, and modified to reflect the laws of the state
where the Individual Property is located and otherwise as Lender deems necessary
or appropriate in its reasonable discretion, as amended, supplemented, restated,
or otherwise modified from time to time in accordance with the provisions hereof
or thereof.

“Cross Collateral Documents” means, collectively, the Cross Collateral
Mortgages, the Cross Collateral Assignments of Leases, and all other documents,
instruments and agreements now or hereafter granting second-priority Liens on
the property of Borrowers for the benefit of Lender in connection with the
Loans.

“Cross Collateral Mortgages” means a second-priority mortgage, deed of trust,
deed to secure debt, indemnity deed of trust or other similar instrument,
executed and delivered by each Borrower, as “Trustor,” “Mortgagor,” or “Grantor”
who owns the Individual Property or Individual Properties described in the Cross
Collateral Mortgage, for the benefit of Lender as “Beneficiary”, “Mortgagee” or
“Grantee” for an Individual Property to secure the obligations of Borrowers
under all Notes other than the Note secured by the Mortgage recorded with
respect to the same Individual Property, modified to reflect the laws of the
state where the Individual Property is located and otherwise in a form
reasonably satisfactory to Lender and as amended, supplemented, restated, or
otherwise modified from time to time in accordance with the provisions hereof or
thereof.

“Debt Service Coverage Ratio” has the meaning ascribed to such term in
Section 3.1 of this Agreement.

“Environmental Indemnity” means (i) with respect to any Individual Property
located outside of the States of California and Nevada, the Environmental and
ERISA Indemnity Agreement executed and delivered by a Borrower or Gatlinburg
Obligor and CNL Partners to Lender in a form satisfactory to Lender and modified
to reflect the laws of the state where the Individual Property is located and
otherwise as Lender deems necessary or appropriate in its sole discretion, and
as amended, supplemented, restated, or otherwise modified from time to time in
accordance with the provisions hereof or thereof, and (ii) with respect to any
Individual Property located in the State of California or in the State of Nevada
(if any), the Environmental Indemnity Agreement executed and delivered by the
applicable Borrower or Gatlinburg Obligor and CNL Partners to Lender in a form
reasonably satisfactory to Lender and modified to reflect the laws of the State
of California or the State of Nevada, as applicable, and otherwise as Lender
deems necessary or appropriate in its reasonable discretion, and as amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the provisions hereof or thereof.

“Environmental Indemnities” means, collectively, each Environmental Indemnity
for the Individual Properties.

 

3



--------------------------------------------------------------------------------

“Environmental Site Assessment” means, with respect to an Individual Property,
an assessment by an environmental consultant approved by Lender to determine the
presence of hazardous material and/or wastes. Any Environmental Site Assessment
shall comply with the Environmental Site Assessment Scope of Work Guidelines
previously delivered by Lender to Borrowers and Gatlinburg Obligor, as the same
may be amended, modified or supplemented by Lender from time to time.

“ERISA Indemnity” means, with respect to any Individual Property located in the
State of California or in the State of Nevada (if any), the ERISA Indemnity
Agreement executed and delivered by a Borrower or Gatlinburg Obligor and CNL
Partners to Lender in a form reasonably satisfactory to Lender and modified to
reflect the laws of the State of California or the State of Nevada, as
applicable, and otherwise as Lender deems necessary or appropriate in its
reasonable discretion, and as amended, supplemented, restated, or otherwise
modified from time to time in accordance with the provisions hereof or thereof.

“ERISA Indemnities” means, collectively, each ERISA Indemnity for the Individual
Properties.

“Excess Proceeds” has the meaning ascribed to such term in Section 5.4 of this
Agreement.

“Exiting Property” has the meaning ascribed to such term in Section 4.1 of this
Agreement.

“Event of Default” has the meaning ascribed to such term in Section 5.1 of this
Agreement

“Financing Statement” means, with respect to an Individual Property, a UCC-1
Financing Statement delivered by any of Borrowers or Gatlinburg Obligor, as
amended, supplemented, restated, or otherwise modified from time to time in
accordance with the provisions hereof or thereof.

“Fraudulent Conveyance Indemnity” means the Amended and Restated Fraudulent
Conveyance Indemnity Agreement executed and delivered by Borrowers and
Gatlinburg Obligor to Lender, as the same may be amended, supplemented,
restated, or otherwise modified from time to time in accordance with the
provisions hereof or thereof.

“Gatlinburg Individual Property” means the real property or group of real
properties (including, without limitation, all buildings, fixtures or other
improvements located thereon) now or hereafter included in the Security Pool and
identified together as the “Gatlinburg” Individual Property on Exhibit B, as the
same may be amended from time to time.

“Gatlinburg Master Lease” means, with respect to the Gatlinburg Individual
Property, that certain Amended and Restated Sublease Agreement dated as of
August 10, 2009, by and between Gatlinburg Obligor, as landlord, and Gatlinburg
Master Tenant, as tenant.

“Gatlinburg Master Tenant” means Gatlinburg Skylift, LLC, a Michigan limited
liability company, and its respective successors and assigns.

“Gatlinburg Release Price” has the meaning ascribed to such term in Section 3.1
hereof.

“Golf Course Master Leases” means, collectively, with respect to the Individual
Properties in the Security Pool (excluding the Gatlinburg Individual Property),
those certain Amended and Restated Lease Agreements dated as of March 31, 2009,
by and between each Individual Borrower, as landlord, and the Golf Course Master
Tenant, as tenant, as the same may have heretofore been or may hereafter be
amended from time to time (and each, a “Golf Course Master Lease”).

 

4



--------------------------------------------------------------------------------

“Golf Course Master Tenant” means Evergreen Alliance Golf Limited, L.P., a
Delaware limited partnership, and its respective successors and assigns.

“Grace Period” has the meaning ascribed to such term in Section 5.1 of this
Agreement.

“Indebtedness” means the principal of and all other amounts, payments and
premiums due under the Notes, and all other indebtedness of Borrowers to Lender
and any additional advances under, evidenced by and/or secured by the Loan
Documents, plus interest accruing on all such amounts as provided in the Loan
Documents.

“Individual Loan” means the Allocated Loan Amount identified with an Individual
Property as set forth on Exhibit A attached hereto and by this reference made a
part hereof.

“Individual Property” means each real property or group of real properties
(including, without limitation, all buildings, fixtures or other improvements
located thereon) now or hereafter included in the Security Pool and identified
together as an “Individual Property” on Exhibit B, as the same may be amended
from time to time.

“Leases” means, collectively, all leasehold estates, ground leases, leases,
subleases, licenses, or other agreements affecting the use, enjoyment or
occupancy of the Security Pool (or any portion thereof) now or later existing
(including any use or occupancy arrangements created pursuant to Title 7 or 11
of the United States Code, as amended from time to time, or any similar federal
or state laws now or later enacted for the relief of debtors [the “Bankruptcy
Code”]) and all extensions and amendments thereto, including, without
limitation, the Master Leases (collectively, the “Leases”).

“Lender” means The Prudential Insurance Company of America, a New Jersey
corporation, and its successors and assigns.

“Lien” means any mortgage, deed of trust, deed to secure debt, pledge security
interest, encumbrance, lien or charge of any kind (including any agreement to
give any of the foregoing), any conditional sale or other title retention
agreement, any financing lease in the nature thereof, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction.

“Loans” means, collectively, the loans evidenced and secured by the Loan
Documents.

“Loan Application” means that certain First Mortgage Loan Application
No. 706107705, dated November 13, 2007, as amended.

“Loan Documents” means this Agreement, the Notes, the Secured Guaranty, the
Collateral Documents, and any other document or certificate executed and
delivered by any of Borrowers and/or Gatlinburg Obligor and/or CNL Partners to
Lender in connection with the transactions contemplated by this Agreement, with
the exception of the Environmental Indemnities and the ERISA Indemnities.

“Loan to Value Ratio” has the meaning ascribed to such term in Section 3.1 of
this Agreement.

 

5



--------------------------------------------------------------------------------

“Master Leases” means, collectively, the Golf Course Master Leases and the
Gatlinburg Master Lease.

“Master Tenant” means, together, the Golf Course Master Tenant and the
Gatlinburg Master Tenant.

“Mortgage” means a deed of trust, indemnity deed of trust, mortgage, deed to
secure debt or other similar instrument, executed and delivered by Borrower or
Gatlinburg Obligor, as “Trustor,” “Mortgagor,” “Obligor” or “Grantor”, for the
benefit of Lender as “Beneficiary,” “Mortgagee” or “Grantee”, for an Individual
Property, modified to reflect the laws of the state where such Individual
Property is located and otherwise in form satisfactory to Lender and as amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the provisions hereof or thereof.

“Mortgages” means, collectively, each of the Mortgages for the Individual
Properties.

“NOI” has the meaning ascribed to such term in Section 3.1 hereof.

“Note” means, individually, any one of the Notes.

“Notes” means, collectively, each of (i) that certain Promissory Note dated as
of January 25, 2008, in the original principal amount of $64,700,000.00,
executed by CNL Southwest, as maker, and payable to Lender or its order, as
amended by that certain First Amendment to Promissory Note dated as of the date
hereof (as amended, the “Arizona Note”), (ii) that certain Promissory Note dated
as of January 25, 2008, in the original principal amount of $10,400,000.00,
executed by CNL West, as maker, and payable to Lender or its order, as amended
by that certain First Amendment to Promissory Note dated as of the date hereof
(as amended, the “Colorado Note”), (iii) that certain Promissory Note dated as
of January 25, 2008, in the original principal amount of $23,800,000.00,
executed by CNL North, as maker, and payable to Lender or its order, as amended
by that certain First Amendment to Promissory Note dated as of the date hereof
(as amended, the “Illinois Note”), (iv) that certain Promissory Note dated as of
January 25, 2008, in the original principal amount of $7,700,000.00, executed by
CNL Midwest, as maker, and payable to Lender or its order, as amended by that
certain First Amendment to Promissory Note dated as of the date hereof (as
amended, the “Kansas Note”), (v) that certain Promissory Note dated as of
January 25, 2008, in the original principal amount of $7,200,000.00, executed by
CNL North, as maker, and payable to Lender or its order, as amended by that
certain First Amendment to Promissory Note dated as of the date hereof (as
amended, the “Minnesota Note”), (vi) that certain Promissory Note dated as of
January 25, 2008, in the original principal amount of $14,000,000.00, executed
by CNL Mideast, as maker, and payable to Lender or its order, as amended by that
certain First Amendment to Promissory Note dated as of the date hereof (as
amended, the “Maryland Note”), (vii) that certain Promissory Note dated as of
January 25, 2008, in the original principal amount of $5,400,000.00, executed by
CNL West, as maker, and payable to Lender or its order, as amended by that
certain First Amendment to Promissory Note dated as of the date hereof (as
amended, the “Nevada Note”), and (viii) that certain Promissory Note dated as of
January 25, 2008, in the original principal amount of $6,800,000.00, executed by
CNL Midwest, as maker, and payable to Lender or its order, as amended by that
certain First Amendment to Promissory Note dated as of the date hereof (as
amended, the “Oklahoma Note”).

“Pool Obligations” means all monetary and non-monetary obligations of every
nature of all Borrowers and Gatlinburg Obligor from time to time to be performed
by any of Borrowers and/or Gatlinburg Obligor under any of the Loan Documents,
the Environmental Indemnities, and the ERISA Indemnities, whether for principal,
interest, fees, expenses, indemnification or otherwise.

 

6



--------------------------------------------------------------------------------

“Prepayment Premium” means the payment owed by Borrowers to Lender in connection
with the prepayment of any portion of the Loans, calculated in accordance with
each Note.

“Principal Payment Amount” has the meaning ascribed to such term in Section 3.1
of this Agreement.

“Release” has the meaning ascribed to such term in Section 3.1 of this
Agreement.

“Release Administrative Fee” has the meaning ascribed to such term in
Section 3.1 hereof.

“Release Price” has the meaning ascribed to such term in Section 3.1 hereof.

“Release Property” has the meaning ascribed to such term in Section 3.1 hereof.

“Secured Guaranty” means that certain Secured Guaranty executed and delivered by
Gatlinburg Obligor to and for the benefit of Lender which Secured Guaranty
secures the payment and performance of the Pool Obligations and is secured by a
Mortgage covering the Gatlinburg Individual Property.

“Security Pool” means, collectively, all Individual Properties on which Lender
has a Lien as security for the Loans and/or the Secured Guaranty, as the same
may change from time to time in accordance with the terms and conditions hereof.
The Individual Properties in the Security Pool as of the date hereof are set
forth on Exhibit B attached hereto.

“Substitute Property” has the meaning ascribed to such term in Section 4.1
hereof.

“Substitution” has the meaning ascribed to such term in Section 4.1 hereof.

“Substitution Administrative Fee” has the meaning ascribed to such term in
Section 4.1 hereof.

“TADS” has the meaning ascribed to such term in Section 3.1 hereof.

“Title Policy” means each Lender’s ALTA Lender’s policy of title insurance
issued to Lender, ensuring the priority of the Mortgages.

 

2. SALE, TRANSFER OR ENCUMBRANCE OF INDIVIDUAL PROPERTIES IN SECURITY POOL

2.1 Due on Sale or Encumbrance. Except in strict accordance with the provisions
of Sections 3 and 4 hereof, it shall be an Event of Default and, at the sole
option of Lender, Lender may accelerate the Pool Obligations and the entire Pool
Obligations (including any Prepayment Premium) shall become immediately due and
payable, if, without Lender’s prior written consent (which consent may be given
or withheld for any reason or given conditionally, in Lender’s sole discretion)
any of the following shall occur:

(a) any Individual Borrower or Gatlinburg Obligor shall sell, convey, assign,
transfer, dispose of or be divested of its title to, convey security title to
any Individual Property, mortgage,

 

7



--------------------------------------------------------------------------------

encumber or cause to be encumbered (except for the imposition of mechanic’s or
materialmans’ liens) any Individual Property or any interest therein, in any
manner or way, whether voluntary or involuntary or directly or indirectly
(except for (i) the imposition of mechanics’ or materialmans’ liens, (ii) the
sale or transfer of damaged or obsolete property replaced with property of equal
or greater value, (iii) the imposition of easements and restrictions on an
Individual Property which in the aggregate do not have a material adverse affect
on the value or use or marketability of such Individual Property, (iv) other
Permitted Encumbrances (as defined in the Mortgages), or (v) a transfer of
substantially all of the assets of any Individual Borrower or Gatlinburg Obligor
to a CNL Affiliate that assumes all of the obligations of such Individual
Borrower or Gatlinburg Obligor under the Loan Documents. A “CNL Affiliate” shall
mean only those entities which directly, or indirectly through various
subsidiaries, are wholly owned and controlled by CNL Partners); or

(b) in the event of any merger, consolidation, sale, transfer, assignment, or
dissolution involving all or substantially all of the assets of any Individual
Borrower or Gatlinburg Obligor or any general partner or managing member of any
Individual Borrower or Gatlinburg Obligor, except if the surviving entity,
assignee or transferee is a CNL Affiliate that assumes all of the obligations of
such Individual Borrower or Gatlinburg Obligor under the Loan Documents; or

(c) in the event of the assignment, transfer, voluntary or involuntary sale to
any person other than to a CNL Affiliate (with notice to Lender), or any of the
foregoing at one time or over any period of time of:

(i) (1) forty-nine percent (49%) or more of the limited partner interests in any
Individual Borrower or Gatlinburg Obligor (provided that no change in the
control of such Individual Borrower or Gatlinburg Obligor or the management of
such Individual Borrower’s or Gatlinburg Obligor’s interest in any Individual
Property occurs in connection therewith), (2) ten percent (10%) or more of the
voting stock or ownership interest of any corporation or limited liability
company which is, respectively, general partner or managing member of any
Individual Borrower or Gatlinburg Obligor or any corporation or limited
liability company directly or indirectly owning ten percent (10%) or more of any
such corporation or limited liability company, (3) the ownership interests in
any owner of ten percent (10%) or more of the beneficial interests of any
Individual Borrower or Gatlinburg Obligor if such Individual Borrower or
Gatlinburg Obligor is a trust; or

(ii) any general partnership interest in (1) any Individual Borrower or
Gatlinburg Obligor, (2) a partnership which is in such Individual Borrower’s or
Gatlinburg Obligor’s chain of ownership and which is liable for the obligations
of such Individual Borrower or Gatlinburg Obligor, or (3) any general partner
who has the right to participate directly in the control of the management or
operations of any Individual Borrower or Gatlinburg Obligor; or

(d) a pledge or encumbrance of any ownership interest in any Individual Borrower
or Gatlinburg Obligor, or in any owner of any Individual Borrower or Gatlinburg
Obligor to secure financing;

(e) in the event of the conversion of any general partnership interest in any
Individual Borrower or Gatlinburg Obligor to a limited partnership interest, if
such Individual Borrower or Gatlinburg Obligor is a partnership; or

 

8



--------------------------------------------------------------------------------

(f) in the event of any change, removal, or resignation of any general partner
of any Individual Borrower or Gatlinburg Obligor, if such Individual Borrower or
Gatlinburg Obligor is a partnership other than in connection with a change to a
general partner that is a CNL Affiliate); or

(g) in the event of any change, removal, addition or resignation of a managing
member (or if no managing member, any member) if any Individual Borrower or
Gatlinburg Obligor is a limited liability company (other than in connection with
a change to a member that is a CNL Affiliate); or

(h) any Individual Borrower or Gatlinburg Obligor shall obtain any unsecured
debt except for customary and reasonable short-term trade payables obtained and
repaid in the ordinary course of such Individual Borrower’s or Gatlinburg
Obligor’s business (including any indebtedness owed to any Non-Pool Landlord (as
defined in Section 9.1 below) or to other Individual Borrower or Gatlinburg
Obligor [unless (A) any such unsecured debt owed to any other Individual
Borrower or Gatlinburg Obligor shall be made expressly subordinate to the Loans
pursuant to written documents acceptable to Lender, (B) any such amount obtained
through an unsecured loan from any other Individual Borrower or Gatlinburg
Obligor must be used for the sole benefit of one or more Individual Properties
owned by such Individual Borrower or Gatlinburg Obligor, as applicable, to whom
such unsecured loan is made, and (C) Borrowers and Gatlinburg Obligor shall pay
all of Lender’s out-of-pocket expenses (including reasonable attorneys’ fees and
disbursements) incurred in connection with such unsecured debt]); provided,
however, for the purposes of this Section 2.1(h), obligations owed to a Tenant,
including without limitation, the Capex Funds (defined below) under a Lease
approved by Lender or entered into in accordance with the terms and conditions
of the Loan Documents shall not be deemed to be “unsecured debt.”

The provisions set forth above shall not apply to transfers under any will or
applicable law of descent.

 

3. RELEASE OF INDIVIDUAL PROPERTIES FROM SECURITY POOL.

3.1 Partial Release. Upon not less than sixty (60) days prior written notice
from an Individual Borrower or Gatlinburg Obligor, Lender shall release from the
Lien of the Collateral Documents (a “Release”) an Individual Property in the
Security Pool owned by such Individual Borrower or Gatlinburg Obligor (“Release
Property”), upon the satisfaction (as determined by Lender in its sole
discretion) of all of the following terms and conditions:

(a) At the time of the request by the applicable Individual Borrower or
Gatlinburg Obligor and the time of the proposed Release, there shall be no Event
of Default under the Loan Documents, and there shall exist no condition or state
of facts which with the passage of time or the giving of notice or both, would
constitute an Event of Default under the Loan Documents;

(b) Any such request may be made no sooner than the later of (i) nine (9) months
after the Closing or (ii) six (6) months after the completion of the most recent
Release or Substitution (as defined below), and such written request must be
received no later than twelve (12) months prior to the maturity date of the
Loans;

(c) Each Release Property shall consist of an Individual Property, and each
Release shall involve no more than one (1) Individual Property;

(d) For each Release Property, the applicable Individual Borrower or Gatlinburg
Obligor shall have paid to Lender the applicable “Release Price”, which,
(1) with respect to each of the

 

9



--------------------------------------------------------------------------------

Individual Properties in the Security Pool (but excluding the Gatlinburg
Individual Property), shall be equal to (i) one hundred ten percent (110%) of
the then unpaid principal balance of the Individual Loan Amount applicable to
the Release Property (such amount shall herein be called the “Principal Payment
Amount”), plus (ii) the applicable Prepayment Premium (based on the Principal
Payment Amount), plus (iii) all accrued interest with respect to the Individual
Loan applicable to the Release Property and all accrued and unpaid charges with
respect to the Loans, and (2) with respect to the Gatlinburg Individual
Property, shall be equal to (i) Eleven Million and No/100 Dollars
($11,000,000.00), plus (ii) all accrued and unpaid charges with respect to the
Loans (the Release Price for the Gatlinburg Individual Property is hereinafter
referred to as the “Gatlinburg Release Price”);

(e) The Principal Payment Amount shall be applied to pay in full the principal
balance due with respect to the Individual Loan applicable to the Release
Property, and Lender, in its discretion, shall apply the portion of the
Principal Payment Amount which is in excess of the then outstanding principal
balance of the Individual Loan applicable to the Release Property to one of more
of the other Individual Loans applicable to the other Individual Properties;

(f) The Gatlinburg Release Price shall be applied to each of the Individual
Loans on a pro rata basis with respect to the principal amount then outstanding
on each of the Individual Loans.

(g) Lender shall have determined that, following the Release, the Debt Service
Coverage Ratio calculated with respect to the remainder of the Security Pool
(excluding the Release Property) shall be at least equal to 1.75 to 1.00. In the
event that the Debt Service Coverage Ratio calculated with respect to the
remainder of the Security Pool (excluding the Release Property) is less than the
required level, then Borrowers and Gatlinburg Obligor shall have the right,
subject to payment of the applicable Prepayment Premium, to pay Lender the
amount necessary to increase the Debt Service Coverage Ratio calculated with
respect to the remainder of the Security Pool (excluding the Release Property)
to the required level;

(h) Lender shall have determined that following the Release, the Loan to Value
Ratio calculated with respect to the remainder of the Security Pool (excluding
the Release Property) shall not exceed fifty percent (50%). In the event the
Loan to Value Ratio with respect to the remainder of the Security Pool
(excluding the Release Property) exceeds the required level, then Borrowers and
Gatlinburg Obligor shall have the right, subject to payment of the Prepayment
Premium, to pay Lender the amount necessary to reduce the Loan to Value Ratio
calculated with respect to the remainder of the Security Pool (excluding the
Release Property) to the required level;

(i) At the time the applicable Individual Borrower or Gatlinburg Obligor makes
its written request to Lender for a Release, such Individual Borrower or
Gatlinburg Obligor shall pay to Lender a non-refundable administrative fee of
$25,000 (the “Release Administrative Fee”). The Release Administrative Fee shall
be deemed earned by Lender upon its receipt by Lender and shall not be applied
to the Principal Payment Amount, the Prepayment Premium, or any other amounts
due under the Loan Documents;

(j) Whether or not the Release is actually consummated, Borrowers and Gatlinburg
Obligor shall pay to Lender all escrow, closing and recording charges and taxes
including, but not limited to, the cost of preparing and delivering releases,
any re-conveyance documentation and modifications of the Loan Documents,
including legal fees and costs, the cost of any title insurance endorsements
that Lender may require, any expenses incurred by Lender in connection with the
Release, and any sums then due and payable under the Loan Documents; and

 

10



--------------------------------------------------------------------------------

(k) At least thirty percent (30%) of the total EBITDA (defined below) from the
remaining Property (excluding the Release Property), as calculated by Lender,
shall come from any combination of the following Individual Properties:
(i) Eagle Brook, (ii) Ruffled Feathers, (iii) Tatum Ranch, (iv) Superstition
Springs, (v) Foothills, (vi) Ancala, and (vii) Arrowhead (CO);

(l) Lender shall have determined, that following the Release, the aggregate
unpaid principal balance of the Loans shall be greater than fifty-five percent
(55%) of the original aggregate principal amount of the Loans; and

(m) Such other terms and conditions as Lender shall reasonably require.

The term “Loan to Value Ratio” shall mean the ratio, as reasonably determined by
Lender, of (i) the aggregate principal balance of all encumbrances against the
Security Pool to (ii) the fair market value of the Security Pool. The term “Debt
Service Coverage Ratio” shall mean the ratio, as reasonably determined by
Lender, calculated by dividing (i) the lesser of (A) net operating income
(“NOI”) and (B) net rental income payable to Borrowers and Gatlinburg Obligor
under the Master Leases (“NRI”), by (ii) total annual debt service (“TADS”). NOI
is the gross annual income realized from operations of the Security Pool for the
applicable twelve (12) month period (assuming for income and expense purposes
that the Master Leases are no longer in effect and that Borrowers and Gatlinburg
Obligor are directly operating each Individual Property in the Security Pool)
after subtracting all necessary and ordinary operating expenses (both fixed and
variable) for that twelve (12) month period, including, without limitation,
utilities, administrative expenses, cleaning, landscaping, security, repairs,
and maintenance, ground rent payments, management fees, reserves for
replacements, real estate and other taxes, assessments and insurance, but
excluding deduction for federal, state and other income taxes, debt service
expense, depreciation or amortization of capital expenditures, and other similar
non-cash items. NRI is the gross annual rental income payable to Borrowers and
Gatlinburg Obligor pursuant to the Master Leases for the applicable twelve
(12) month period after subtracting all necessary and ordinary operating
expenses payable by Borrowers and Gatlinburg Obligor pursuant to the Master
Leases (both fixed and variable) for that twelve (12) month period including,
without limitation (if and to the extent payable by Borrowers or Gatlinburg
Obligor pursuant to the Master Leases), utilities, administrative, cleaning,
landscaping, security, repairs, and maintenance, ground rent payments,
management fees, reserves for replacements, real estate and other taxes,
assessments and insurance, but excluding deduction for federal, state and other
income taxes, debt service expense, depreciation or amortization of capital
expenditures, and other similar non-cash items. Gross income shall be based on
the cash actually received for the preceding twelve (12) months and projected
income based on the Leases in place for the next succeeding twelve (12) months,
and ordinary operating expenses shall not be prepaid. Documentation of NOI, NRI
and expenses shall be certified by an officer of Borrowers and Gatlinburg
Obligor, as applicable, with detail satisfactory to Lender and shall be subject
to the approval of Lender. TADS shall mean the aggregate debt service payments
for any given calendar year on the Loans and on all other indebtedness secured,
or to be secured, by any part of the Security Pool. The term “EBITDA” shall
mean, for any period and without duplication, net income (loss) of the Security
Pool determined in accordance with GAAP adjusted in the following manner (but
only to the extent included in determining net income (loss) for such period):
plus (a) depreciation of real property assets and amortization expense, plus
(b) interest expense, plus (c) all provisions for any federal, state or other
income tax, minus (plus) (d) extraordinary gains (losses), minus (plus)
(e) gains (losses) on sales of real estate, plus (f) ownership share of the
EBITDA of unconsolidated affiliates.

Notwithstanding anything to the contrary in this Section 3 and/or Section 4
below, Borrowers and Gatlinburg Obligor shall only have the right to a combined
cumulative total (during the entire term of the

 

11



--------------------------------------------------------------------------------

Loans) of nine (9) Releases and Substitutions; provided, however, that Lender
agrees to consider in good faith any request for its consent to a Release or
Substitution that would cause the combined cumulative total of Releases and
Substitutions during the term of the Loans to exceed nine (9) Releases and
Substitutions, which consent may be given or withheld for any reason or given
conditionally, in Lender’s sole discretion.

This Section 3 shall be personal to the original Borrowers and Gatlinburg
Obligor, and no transferee shall have any rights under this Section 3.

 

4. SUBSTITUTION OF INDIVIDUAL PROPERTIES

4.1 Substitution of Collateral. Upon prior written notice to Lender, an
Individual Borrower or Gatlinburg Obligor, as the case may be, shall be entitled
to obtain a release of an Individual Property owned by such Individual Borrower
or Gatlinburg Obligor (the “Exiting Property”) from the Lien of the Collateral
Documents and the Cross Collateral Documents upon substituting therefor (a
“Substitution”) another property (the “Substitute Property”) satisfactory to
Lender (in its sole discretion) and upon satisfaction (as determined by Lender
in its sole discretion) of each of the following terms and conditions:

(a) At the time of such request for a Substitution, and at the time of the
proposed Substitution, there shall exist no Event of Default, and there shall
exist no condition or state of facts, which with the passage of time or the
giving of notice, or both, would constitute an Event of Default under the Loan
Documents;

(b) No Event of Default shall have occurred under any of the Loan Documents at
any time from the Closing Date to the date of the consummation of the proposed
Substitution;

(c) A Substitution shall involve only one (1) Individual Property;

(d) The Substitution shall be in conjunction with the sale of one (1) Individual
Property to the Golf Course Master Tenant, the Gatlinburg Master Tenant or
another third party unrelated to any of Borrowers or Gatlinburg Obligor, and
Lender shall not be obligated to consummate the Substitution in the event the
proposed sale of the Individual Property shall not actually be consummated;

(e) Upon the written request for a Substitution by the applicable Individual
Borrower or Gatlinburg Obligor, as the case may be, such party shall deliver to
Lender a copy of the current draft of the sale agreement pertaining to the sale
of the Exiting Property, and as soon as available after such written request for
a Substitution, such Individual Borrower or Gatlinburg Obligor, as applicable,
shall deliver to Lender a copy of the fully executed sale agreement (along with
a marked copy of such fully executed sale agreement indicating all changes made
after the draft of the sale agreement previously delivered to Lender), but in no
event shall such delivery of such fully executed sale agreement and such marked
sale agreement be later than two (2) business days after the execution of such
sale agreement by such Individual Borrower or Gatlinburg Obligor, as applicable,
and in all events such delivery shall be made at least thirty (30) days prior to
the end of Lender’s period (as specified below) for processing such
Substitution;

(f) Any written request by an Individual Borrower or Gatlinburg Obligor to
Lender for a Substitution must be received no sooner than the later of (i) nine
(9) months after the Closing or (ii) six (6) months after completion of the most
recent Release or Substitution, and any such written request must be received no
later than twelve (12) months prior to the maturity date of the Loans;

 

12



--------------------------------------------------------------------------------

(g) The proposed Substitute Property shall constitute the fee simple estate to
such property, and no joint venture or partnership interests shall be permitted;

(h) The ownership entity of the Substitute Property shall be identical to the
entity that owned the Exiting Property;

(i) At the time of any Substitution, the Substitute Property shall not be less
than one hundred percent (100%) occupied by third-party tenants in occupancy and
paying rent, and free rent or other rental concessions shall have been
extinguished except as may otherwise be approved in writing by Lender;

(j) The credit of the tenants (or if a lease is guaranteed, the credit of the
guarantor so long as such lease is guaranteed pursuant to a guaranty
satisfactory to Lender) occupying the Substitute Property and the lease rollover
schedule for such tenants shall be satisfactory to Lender.

(k) Lender shall have received a physical condition report (conforming with
Lender’s then current guidelines and report requirements) of the Substitute
Property from an engineer or architect chosen by Lender, which report shall be
satisfactory in all respects to Lender. In addition, Lender shall have received
an Environmental Site Assessment (conforming with Lender’s then-current
guidelines and report requirements) of the Substitute Property from an
environmental consulting firm chosen by Lender, which Environmental Site
Assessment shall be satisfactory in all respects to Lender. The cost of
preparation of all such reports and all necessary inspections shall be paid by
the applicable Individual Borrower or Gatlinburg Obligor;

(l) The Substitute Property (including, without limitation, the location, the
demographics of the market area, appearance, configuration, quality and age of
the Substitute Property) shall be satisfactory to Lender;

(m) The value and NOI (as defined above) of the Substitute Property shall equal
or exceed the then-market value and NOI of the Exiting Property, all as
determined by Lender;

(n) All conditions that Borrowers were obligated to meet and satisfy under the
terms of the Loan Application in connection with the closing of the Loans, or,
if required by Lender, Lender’s then current closing and underwriting
requirements, shall be satisfied regarding the Substitute Property, including
without limitation, that (i) all Loan Documents shall be satisfactory to Lender,
(ii) Lender receives a satisfactory legal opinion from the applicable Individual
Borrower’s or Gatlinburg Obligor’s counsel, (iii) title to the Substitute
Property shall be satisfactory in all respects to Lender (including, without
limitation, evidence that Lender shall have a first and exclusive Lien on the
fee simple interest in the Substitute Property), (iv) Lender shall receive a
satisfactory survey and title insurance policy, (v) Lender receives satisfactory
evidence that the Substitute Property complies with all applicable government
requirements, and (vi) Borrowers’ and Gatlinburg Obligor’s current financial
condition shall be satisfactory to Lender;

(o) At the same time that the applicable Individual Borrower or Gatlinburg
Obligor delivers its written notice to Lender requesting a Substitution, such
party shall pay to Lender a non-refundable administrative fee of $25,000 (the
“Substitution Administrative Fee”), and the Substitution Administrative Fee
shall be deemed earned by Lender upon Lender’s receipt of such fee. At the
closing of the Substitution, the applicable Individual Borrower or Gatlinburg
Obligor shall pay to Lender a non-refundable fee of one half of one percent
(0.5%) of the Allocated Loan Amount for the Exiting Property

 

13



--------------------------------------------------------------------------------

(or, if the Exiting Property is the Gatlinburg Individual Property, one half of
one percent (0.5%) of the Gatlinburg Release Price); provided, however, that
Lender shall credit against such non-refundable fee paid at the closing of the
Substitution the Substitution Administrative Fee that such Individual Borrower
or Gatlinburg Obligor previously paid to Lender. Neither the Substitution
Administrative Fee nor the non-refundable fee paid at the closing of the
Substitution shall be applied to the applicable Individual Loan or the
outstanding principal balance due under the Loans;

(p) Whether or not the Substitution actually closes, Borrowers and Gatlinburg
Obligor shall pay all costs and expenses associated with the Substitution,
including but not limited to, title insurance and survey fees and expenses,
recording charges and taxes, documentary stamp taxes, intangible taxes,
attorneys’ fees (including attorneys’ fees and expenses for Lender’s staff
attorneys and outside counsel), fees of Lender’s architect and/or engineer, and
fees related to the Environmental Site Assessment;

(q) Lender shall have determined that, after giving effect to the proposed
Substitution (excluding the Exiting Property, but including the Substitute
Property), the Loan to Value Ratio for the Security Pool shall not exceed
fifty-five percent (55%), and Lender shall have determined that, after giving
effect to the proposed Substitution (excluding the Exiting Property, but
including the Substitute Property), the Debt Service Coverage Ratio for the
Security Pool shall be at least 1.75;

(r) Lender shall have determined that, following the Substitution, the aggregate
amount of the Individual Loans with respect to all Individual Properties that
comprised part of the Security Pool as of the date of this Agreement and that
would remain as part of the Security Pool, shall be greater than fifty-five
percent (55%) of the total original principal amount of the Loans; and

(s) Lender’s decision to accept or reject any proposed Substitute Property shall
be in Lender’s sole and absolute discretion; it being understood that, without
limiting the foregoing, under no circumstances shall the Substitute Property
qualify for a Substitution unless the value of the Substitute Property is, in
Lender’s sole judgment, equal to or greater than one hundred percent (100%) of
the value of the Exiting Property, as determined by Lender, and is at least
equal to the Exiting Property in each of the following respects: (a) stability
of cash flow, taking into consideration weighted average lease maturities;
(b) tenant credit and quality and diversification; (c) building quality and
diversification; and (d) location quality and diversification. Each of Borrowers
and Gatlinburg Obligor acknowledge that Lender may reject a property proposed as
a Substitute Property for any reason or without giving a reason, and Borrowers
and Gatlinburg Obligor assume such risk notwithstanding that it may spend
substantial resources preparing the reports and other information required by
Lender with respect to the Substitute Property;

(t) Lender determines in its sole discretion that the Substitution would not
result in a violation of the ERISA provisions contained in Lender’s then-current
guidelines and requirements, and Borrowers and Gatlinburg Obligor deliver such
certifications and other documents as Lender may request in connection
therewith;

(u) Lender is satisfied, and Borrowers and Gatlinburg Obligor shall deliver such
assurances as may be reasonably requested by Lender (including a reaffirmation
certification or other agreement), that any guaranty, indemnity or similar
instrument delivered to Lender in connection with the Loans remains in full
force and effect, notwithstanding and taking into consideration the
Substitution; and

 

14



--------------------------------------------------------------------------------

(v) The Substitute Property shall have the same unpaid principal balance
allocated to such Substitute Property as the then existing unpaid principal
balance allocated to the Exiting Property at the time of the closing of the
Substitution.

Lender shall have at least sixty (60) days in which to process any request to
effect a Substitution after receipt of (1) all materials and information
necessary to evaluate such request and (2) the Substitution Administrative Fee.

Notwithstanding anything to the contrary in Section 3 above and/or this
Section 4, Borrowers and Gatlinburg Obligor shall only have the right to a
combined cumulative total (during the entire term of the Loans) of nine
(9) Releases and Substitutions; provided, however, that Lender agrees to
consider in good faith any request for its consent to a Release or Substitution
that would cause the combined cumulative total of Releases and Substitutions
during the term of the Loans to exceed nine (9) Releases and Substitutions,
which consent may be given or withheld for any reason or given conditionally, in
Lender’s sole discretion.

This Section 4 shall be personal to the original Borrowers and Gatlinburg
Obligor, and no transferee shall have any rights under this Section 4.

 

5. EVENT OF DEFAULT.

5.1 Definition. The following shall be an “Event of Default”:

(a) if any of Borrowers or Gatlinburg Obligor fails to make any payment required
under the Loan Documents when due and such failure continues for five (5) days
after written notice; provided, however, that if Lender gives one (1) notice of
default within any twelve (12) month period, none of Borrowers or Gatlinburg
Obligor shall have any further right to any notice of monetary default during
that twelve (12) month period;

(b) except for defaults listed in the other subsections of this Section 5.1, if
any of Borrowers or Gatlinburg Obligor fails to perform or comply with any other
provision contained in any of the Loan Documents and the default is not cured
within thirty (30) days of Lender’s providing written notice thereof, or such
longer period as may be provided for in the Loan Documents (the “Grace Period”);
provided, however, that Lender may extend the Grace Period up to an additional
sixty (60) days (for a total of ninety (90) days from the date of default) if
(i) such Borrower or Gatlinburg Obligor immediately commences and diligently
pursues the cure of such default and delivers (within the Grace Period) to
Lender a written request for more time and (ii) Lender determines in good faith
that (1) such default cannot be cured within the Grace Period but can be cured
within ninety (90) days after the default, (2) no Lien or security interest
created by the Loan Documents will be impaired prior to completion of such cure,
and (3) Lender’s immediate exercise of any remedies provided hereunder or by law
is not necessary for the protection or preservation of any Individual Property
or Lender’s security interest;

(c) if any representation made (i) in connection with any of the Loans or any of
the Pool Obligations, or (ii) in the Loan Application or any of the Loan
Documents shall be false or misleading in any material respect;

(d) if any default under Section 2 of this Agreement occurs;

 

15



--------------------------------------------------------------------------------

(e) if any of Borrowers or Gatlinburg Obligor shall (i) become insolvent,
(ii) make a transfer in fraud of creditors, (iii) make an assignment for the
benefit of its creditors, (iv) not be able to pay its debts as such debts become
due, or (v) admit in writing its inability to pay its debts as they become due;

(f) if any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding, or any other proceedings for the relief of debtors, is instituted by
or against any of Borrowers or Gatlinburg Obligor, and, if instituted against
any of Borrowers or Gatlinburg Obligor, is allowed, consented to, or not
dismissed within the earlier to occur of (i) ninety (90) days after such
institution or (ii) the filing of an order for relief;

(g) if any of the events in Sections 5.1(e) or (f) shall occur with respect to
any (i) managing member of any of Borrowers or Gatlinburg Obligor, (ii) general
partner of any of Borrowers or Gatlinburg Obligor, or (iii) guarantor of payment
or performance of any of the Pool Obligations;

(h) if any Individual Property shall be taken, attached, or sequestered on
execution or other process of law in any action against any of Borrowers or
Gatlinburg Obligor;

(i) if any default occurs under the Environmental Indemnities or the ERISA
Indemnities and such default is not cured within any applicable grace period in
that document;

(j) if any of Borrowers or Gatlinburg Obligor shall fail at any time to obtain,
maintain, renew, or keep in force the insurance policies required by
Section 3.06 of the Mortgages within ten (10) days after written notice;

(k) if any of Borrowers or Gatlinburg Obligor shall be in default under any
other mortgage or security agreement covering any part of any Individual
Property, whether it be superior or junior in Lien to the Mortgages;

(l) if any claim of priority (except based upon a Permitted Encumbrance) to the
Loan Documents by title, Lien, or otherwise shall be upheld by any court of
competent jurisdiction or shall be consented to by any of Borrowers or
Gatlinburg Obligor; or

(m) (i) the consummation by any of Borrowers or Gatlinburg Obligor of any
transaction which would cause (A) any of the Loans or any exercise of Lender’s
rights under any of the Loan Documents to constitute a non-exempt prohibited
transaction under ERISA, or (B) a violation of a state statute regulating
governmental plans; (ii) the failure of any representation in Section 3.11 of
the Mortgages to be true and correct in all respects; or (iii) the failure of
any of Borrowers or Gatlinburg Obligor to provide Lender with the written
certifications required by Section 3.11 of the Mortgages.

5.2 Remedies. Upon the occurrence of any Event of Default, Lender may at any
time declare all of the Indebtedness to be due and payable, and the same shall
thereupon become immediately due and payable, together with all payments due in
accordance with the terms of this Agreement, the Notes, and the other Loan
Documents, without any further presentment, demand, protest or notice of any
kind, and Lender shall also have all rights and remedies provided for in the
Loan Documents. All remedies of Lender provided for herein and in the Loan
Documents and the Environmental Indemnities and the ERISA Indemnities are
cumulative and shall be in addition to any and all other rights and remedies
provided in the other Loan Documents or, by law, including any right of offset.
The exercise of any right or remedy by Lender hereunder shall not in any way
constitute a cure or waiver of default

 

16



--------------------------------------------------------------------------------

hereunder or under the Loan Documents, or invalidate any act done pursuant to
any notice of default, or prejudice Lender in the exercise of any of its rights
hereunder or under the Loan Documents or the Environmental Indemnities or the
ERISA Indemnities.

5.3 Multiple Obligations; Cross Default. Each of Borrowers and Gatlinburg
Obligor understands, acknowledges and agrees that each of the Notes is a
separate and distinct legal obligation and that the execution of a single Loan
Agreement and references herein to the “Loan” or “Loans” is for purposes of
administrative convenience only. Each of Borrowers and Gatlinburg Obligor
further understands, acknowledges and agrees that the occurrence of a default
under any of the Notes or other Loan Documents shall constitute a default under
all other Notes and other Loan Documents, following the expiration of any
applicable cure period, and shall entitle Lender to exercise all of its rights
and remedies under all of the Loan Documents, including, without limitation,
accelerating the maturity date of any or all of the Notes and foreclosing the
Liens of any or all of the Mortgages in such order and manner as Lender may
elect in its sole and absolute discretion.

5.4 Application of Foreclosure Proceeds. In the event of a foreclosure
(non-judicial or judicial) of any of the Mortgages encumbering any of the
Individual Properties, each of Borrowers and Gatlinburg Obligor agrees that
Lender shall have full and complete discretion to apply any proceeds from the
sale of the applicable Individual Property, after (i) payment of any and all
costs of foreclosure, (ii) payment of attorneys’ and trustee’s fees,
(iii) payment of any other sums required to be paid under applicable Laws, and
(iv) satisfaction of the foreclosed obligation and (any such remaining proceeds
being defined as the “Excess Proceeds”) to the prepayment or repayment (together
with applicable Prepayment Premium, if any) of the indebtedness evidenced by any
of the other Notes. Each of Borrowers and Gatlinburg Obligor hereby irrevocably
assigns, transfers and conveys to Lender any and all of its right, title and
interest in and to the Excess Proceeds and consents to the prepayment or
repayment of indebtedness herein above provided. Each of Borrowers and
Gatlinburg Obligor hereby waives any right to require Lender to (i) marshal any
assets of any of Borrowers or Gatlinburg Obligor (including, without limitation,
the Individual Properties), or (ii) any right to require a sale in inverse order
of alienation in the event of foreclosure of the Liens and security interests
created by the Mortgages or any of the other Loan Documents.

 

6. MISCELLANEOUS

6.1 Amendments and Waivers. No amendment, modification, termination or waiver of
any provision of this Agreement, the Notes or any of the other Loan Documents,
or consent to any departure by Lender or any of Borrowers or Gatlinburg Obligor
therefrom, shall in any event be effective without the written concurrence of
Lender, Borrowers and Gatlinburg Obligor thereto. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written agreement of Lender, Borrowers and Gatlinburg Obligor. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. In the event of any inconsistency between the
terms and conditions of the other Loan Documents and this Agreement, the terms
and conditions of this Agreement shall control.

6.2 Notices. All notices, demands or documents of any kind that Borrowers,
Gatlinburg Obligor and Lender may be required or may desire to give or serve
under this Agreement shall be given or served in the manner provided in the
Mortgages.

6.3 Successors and Assigns; Subsequent Holders of Notes. The terms, covenants
and conditions contained in this Agreement shall inure to the benefit of and be
binding on the parties and their

 

17



--------------------------------------------------------------------------------

respective heirs, executors, administrators, successors, and assigns, and all
subsequent owners of the Individual Properties and all subsequent holders of the
Notes and the Mortgages, subject in all events to the provisions of the
Mortgages and this Agreement regarding transfers by any of Borrowers or
Gatlinburg Obligor.

6.4 Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans hereunder and the execution
and delivery of the Notes.

6.5 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of Lender or any holder of any Note in the exercise of any power,
right or privilege hereunder or under the Notes shall impair such power, right
or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. All rights and remedies existing under this Agreement and
the Notes are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

6.6 Severability. In case any provision in or obligation under this Agreement or
the Notes shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

6.7 Headings. Sections and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

6.8 Counterparts. This Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same Agreement.

6.9 Applicable Law. THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS (EXCEPT
TO THE EXTENT SUCH OTHER DOCUMENT CONTAINS A CONTRARY EXPRESS CHOICE OF LAW
PROVISION) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF ARIZONA WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

6.10 Consent to Jurisdiction and Service of Process; Waiver of Jury Trial. All
judicial proceedings arising out of or relating to this Agreement, any Note or
the Loan Documents or any of the Pool Obligations may be brought only in any
state or Federal court of competent jurisdiction in the State of Arizona and by
execution and delivery of this Agreement, each of Borrowers and Gatlinburg
Obligor accepts for itself and in connection with its properties, generally and
unconditionally, the nonexclusive jurisdiction of the aforesaid courts and
waives any defense of forum non conveniens, and, subject to any appeal rights,
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement, such Note, the Loan Documents or such Pool Obligations;
provided, however, Lender in its sole discretion shall have the right to
commence proceedings with respect to any Collateral Document (and the Note
governed by the laws of such state) in the state where the Individual Property
secured by such Collateral Document is located. TO THE EXTENT PERMITTED BY LAW,
ALL PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING ARISING OUT OR RELATING TO THIS AGREEMENT, ANY NOTE OR
ANY OBLIGATION.

 

18



--------------------------------------------------------------------------------

6.11 Exhibits and Schedules. The exhibits and schedules annexed hereto are
incorporated herein and shall be a part of this Agreement.

6.12 Limited Recourse Liability. The provisions of Paragraphs 8 and 9 of the
Notes and Paragraphs 8 and 9 of the Secured Guaranty are incorporated into this
Agreement as if such provisions were set forth in their entirety in this
Agreement.

 

7. PROVISIONS CONCERNING CAPITAL IMPROVEMENTS

7.1 Each of Borrowers hereby represents and warrants to Lender that each of the
Golf Course Master Leases with the Golf Course Master Tenant provides that
Borrowers are obligated to deliver certain funds (the “Capex Funds”) to the Golf
Course Master Tenant under the Golf Course Master Leases, which such Capex Funds
shall be used solely to fund the costs of certain capital improvements to the
Property (collectively, the “Capital Improvements”). Lender has developed a list
of Capital Improvements more particularly set forth in Exhibit C attached hereto
and by this reference incorporated herein (the “Proposed List”). Each of
Borrowers hereby agrees to negotiate in good faith with the Golf Course Master
Tenant to cause the items on the Proposed List to be included among the Capital
Improvements. The final list of Capital Improvements shall be delivered to
Lender promptly upon agreement on the list between Borrowers and the Golf Course
Tenant. Provided that Borrowers at all times remain in compliance with the
requirements Section 8.2 of this Agreement, Borrowers and the Golf Course Master
Tenant shall have the right to modify the list of Capital Improvements (and the
budget therefor) from time to time without Lender’s consent, but Lender shall be
provided an updated list of Capital Improvements within fifteen (15) days after
any such modification.

7.2 Borrowers hereby further covenant and agree with Lender as follows: (i) the
Capex Funds shall be in the minimum amount of $8,000,000, (ii) the Capital
Improvements shall be completed as and when required under the terms and
conditions of the Golf Course Master Leases, (iii) the Capital Improvements
shall be completed prior to the date that is the third (3rd) anniversary of the
Closing Date (the “Capex Completion Date”), (iv) the Capital Improvements shall
in all events include replacing, repairing and/or resodding the greens at the
Deer Creek Individual Property, and (v) on or before the Capex Completion Date,
Borrowers shall deliver to Lender evidence that the Capex Funds have been fully
expended to fund completion of the Capital Improvements. Notwithstanding the
foregoing, in the event that any of the terms of the foregoing sentence have not
been complied with, then such failure shall not be an Event of Default under the
Loan Documents if Borrowers promptly deposit with Lender an amount equal to the
positive difference between $8,000,000 and the amount actually paid by
Borrowers, as of the calculation date, to fund completion of the Capital
Improvements (the “Capex Escrow”). The Capex Escrow shall be held as additional
security for the Loans and shall be released to the applicable Borrower as and
when additional Capital Improvements are completed based upon the actual amount
expended on such Capital Improvements completed after the date of the deposit of
the Capex Escrow.

 

8. PROVISIONS CONCERNING TENANT CAPITAL EXPENSE DEPOSITS

8.1 Under the terms of each of the Golf Course Master Leases affecting the
Individual Properties in the Security Pool (excluding the Gatlinburg Individual
Property), the Golf Course Master Tenant under each such Golf Course Master
Lease is obligated to fund to an account held by each Individual Borrower, as
landlord under such Golf Course Master Lease, for certain reserves relating to
each Individual Property (excluding the Gatlinburg Individual Property)
(collectively, the “Deposits”).

 

19



--------------------------------------------------------------------------------

8.2 Borrowers, Lender and a clearing bank acceptable to Lender (the “Clearing
Bank”) have entered into (or will, prior to the establishment of the Deposits,
enter into) an account control agreement giving Lender control of the Deposits,
which will govern the collection and distribution of the Deposits during the
term of the Loans. From and after Closing, the Deposits shall be paid directly
by the Golf Course Master Tenant under the Golf Course Master Leases to an
account in Lender’s sole dominion and control acceptable to Lender and
maintained with the Clearing Bank. The Deposits shall be released in accordance
with the terms and conditions of the Golf Course Master Leases. Notwithstanding
the foregoing, (i) following an Event of Default as provided in the Loan
Documents, the Deposits shall not be released to any of Borrowers in any event
and (ii) following an “Event of Default” (as defined in the applicable Golf
Course Master Lease) under any applicable Golf Course Master Lease, the Deposits
shall not be released to any of Borrowers unless and until such Borrower has
entered into bona fide and binding new Leases in compliance with the terms and
conditions of the Loan Documents that replace the Golf Course Master Leases that
were the subject of such default.

 

9. PROVISIONS CONCERNING GOLF COURSE MASTER TENANT SECURITY DEPOSITS

9.1 Borrowers and Lender acknowledge that each of the security deposits and
security deposit reserves under each of the Golf Course Master Leases (the “Pool
Security Deposits”) is pooled into the Variable Security Deposit Reserve Account
(as defined in the Golf Course Master Leases) both with (i) the security
deposits under each of the other Golf Course Master Leases and (ii) certain
security deposits delivered by the Golf Course Master Tenant (the “Non-Pool
Security Deposits”; and collectively with the Pool Security Deposits, the
“Aggregate Security Deposits”) under certain other lease agreements between the
Golf Course Master Tenant and certain affiliates of Borrowers (the “Non-Pool
Landlords”) relating to certain properties not included in the Security Pool
(the “Non-Pool Leases”).

9.2 If at any time the aggregate amount of the Aggregate Security Deposits in
the Variable Security Deposit Reserve Account not yet recognized as income to
any Borrower or any Non-Pool Landlord (under GAAP accrual basis accounting)
falls below the sum of $1,000,000.00, Borrowers shall promptly replenish the
Aggregate Security Deposits or cause the Golf Course Master Tenant to replenish
the Aggregate Security Deposits to an amount of not less than $1,000,000.00.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES BEGIN ON NEXT PAGE]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by Lender, Borrowers
and Gatlinburg Obligor as of the day and year first above written.

BORROWERS:

 

CNL SOUTHWEST:     CNL MIDWEST: CNL INCOME EAGL SOUTHWEST GOLF, LLC, a Delaware
limited liability company    

CNL INCOME EAGL MIDWEST GOLF, LLC,

a Delaware limited liability company

By:  

/s/ Holly Greer [SEAL]

    By:  

/s/ Holly Greer [SEAL]

Name:   Holly Greer     Name:   Holly Greer Title:   Vice President     Title:  
Vice President

 

CNL WEST:     CNL MIDEAST:

CNL INCOME EAGL WEST GOLF, LLC,

a Delaware limited liability company

   

CNL INCOME EAGL MIDEAST GOLF, LLC,

a Delaware limited liability company

By:  

/s/ Holly Greer [SEAL]

    By:  

/s/ Holly Greer [SEAL]

Name:   Holly Greer     Name:   Holly Greer Title:   Vice President     Title:  
Vice President CNL NORTH:   CNL INCOME EAGL NORTH GOLF, LLC, a Delaware limited
liability company       By:  

/s/ Holly Greer [SEAL]

      Name:   Holly Greer       Title:   Vice President      

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

21



--------------------------------------------------------------------------------

SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO AMENDED AND RESTATED

COLLATERAL LOAN AGREEMENT]

 

GATLINBURG OBLIGOR: CNL GATLINBURG PARTNERSHIP, LP, a Delaware limited
partnership By:   CNL Gatlinburg GP Corp., a Delaware corporation, its general
partner   By:  

/s/ Holly Greer [SEAL]

  Name:   Holly Greer   Title:   Vice President    

[CORPORATE SEAL]

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

22



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO AMENDED AND RESTATED

COLLATERAL LOAN AGREEMENT]

 

LENDER: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation
By:  

/s/ Paul Geyer

Name:   Paul Geyer Title:   Vice President  

[CORPORATE SEAL]

 

23



--------------------------------------------------------------------------------

EXHIBIT A

Allocated Loan Amounts for Individual Properties

[Intentionally Omitted]

EXHIBIT B

Individual Properties

[Intentionally Omitted]

EXHIBIT C

Capital Improvements

[Intentionally Omitted]